Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-9, 11-19 are objected to because of the following informalities: 
Re Claim 2, Claim 2 recites the limitation "the signal" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.
Re Claim 11, Claim 11 recites the limitation "the signal" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.
Re Claims 5-9, 14-19, claims recite “The method of any one of claims” and “The system of any one of claims”, the examiner believes there is a typo and should be “The method of claim” and “The system of claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. (US 2008/0191941 A1) (Saban herein after).

Re Claims 1 and 10, Saban discloses a method of aligning orientations of two wireless devices and a system, comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry (processing unit, [0034]) to perform operations to align orientations of two wireless devices, comprising: 
determining a first orientation and first position of a first wireless device (determine location and orientation of 850, center of an antenna can be accurately positioned on a predetermined mapped spot, radial deviation of the antenna array from its reference orientation maybe measured, [0040]); 
determining a second orientation and a second position of a second wireless device based on a first signal exchanged between the first and second wireless devices (determine location and orientation of 852, transmitting a signal from a neighboring antenna array 850 and receiving this signal by a newly installed antenna array 852, [0041]); 
generating instructions to reduce or eliminate a difference between the first orientation and the second orientation (determine correction factor from the deviation, [0041]); 

in response to the causing, determining an updated orientation of the second wireless device based on a second signal exchanged between the first and second wireless devices (correction factor for misalignment of antenna array 852 is used, [0041]); 
obtaining a first location estimate of a third wireless device, the first location estimate determined by the first wireless device at the first orientation (tentative location of the transmitter found based on angles 1 and 2 and prior knowledge of the location of the direction finders 101 and 102 (triangulation), [0026]); 
obtaining a second location estimate of the third wireless device, the second location estimate determined by the second wireless device at the updated orientation (tentative location of the transmitter found based on angles 1 and 2 and prior knowledge of the location of the direction finders 101 and 102 (triangulation), [0026]); and 
generating a third location estimate of the third wireless device based on the first location estimate and the second location estimate (triangulation of transmitter 106 using phase difference of signals at antenna arrays of direction finders A 101 B 102, [0026]).
Saban discloses the claimed invention except explicitly teaches the location estimation of a third wireless device with the orientation correction in a single embodiment.  However, Saban discloses self calibration for correcting misalignment of the antennas can be done before start of transmitter location determination measurement [0041].  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to achieve the same expected result of the claim method of aligning orientation of two wireless device to further improve the accuracy of the data transmission.

.

Claims 6, 8-9, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. (US 2008/0191941 A1) (Saban herein after) in view of Silverman et al. (US 2019/0265367 A1) (Silverman herein after).

Re Claims 6 and 14, Saban discloses the method of claim 1 and the system of claim 10, except wherein causing performance of the instructions comprises one or more of illuminating a light physically attached to the second wireless device, displaying the instructions on an electronic display, or outputting an audio signal to a speaker.
However, Silverman discloses a method for adjusting an installation orientation of an access point wherein computer system includes a display controller for displaying information [0048].  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Silverman to achieve the same expected result of wherein causing performance of the instructions comprises one or more of illuminating a light physically attached to the 

Re Claim 8, Saban discloses the method of claim 1, except further comprising obtaining a plurality of probabilities that the third device is located within each of a corresponding plurality of regions, wherein the first location estimate of the third device is based on the plurality of probabilities.
However, Silverman discloses a method for adjusting an installation orientation of an access point wherein location error is plotted as cumulative distribution functions which shows the probability of location estimation ([0041]-[0043]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Silverman to achieve the same expected result of obtaining a plurality of probabilities that the third device is located within each of a corresponding plurality of regions, wherein the first location estimate of the third device is based on the plurality of probabilities to further improve the orientation error correction.

Re Claims 9 and 18, Saban discloses the method of claim 1 and the system of claim 10, except further comprising receiving input, via a user interface, indicating a change in alignment of the second wireless device and determining an updated orientation of the second wireless device in response to the input.
However, Silverman discloses a method for adjusting an installation orientation of an access point includes input devices for interacting with a computer user ([0048]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Silverman to achieve the same expected result of receiving input, via a user interface, indicating a change in alignment of the second wireless device and determining an updated orientation of the second wireless device in response to the input.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. (US 2008/0191941 A1) (Saban herein after) in view of Langberg et al. (US 5,852,630).

	Saban discloses all of the subject matter as described above except for the method written by a software program embodied in a computer-readable medium.
	However, Langberg et al. teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium.  The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of “Saban” would have been implemented in software.  The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to one ordinary skilled in the art at the time of the invention was made to use the software as taught by Langberg et al. in the “Saban” in order to reduce cost and improve the adaptability and flexibility of the communication system.

Allowable Subject Matter
Claims 2-5, 11-13, 15, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631